UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2013 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 3.02 Unregistered Sales of Equity Securities See Item 8.01(a) Below Item 8.01 Other Events (a) On January 15, 2013, the Company’s Board of Directors an incentive stock plan for the Company’s CEO and CFO.Under the plan each would be entitled to the following stock grants upon the completion of the related incentive: · 20,000,000 shares of Class A Common Stock shall be issued upon the Company recovering a total of 500 grams of gold from its operations in Peru and/or Suriname. · 20,000,000 shares of Class A Common Stock shall be issued upon the Company recovering a total of 1,000 grams of gold from its operations in Peru and/or Suriname. · 20,000,000 shares of Class A Common Stock shall be issued upon the Company recovering a total of 1,500 grams of gold from its operations in Peru and/or Suriname. · 20,000,000 shares of Class A Common Stock shall be issued upon the Company recovering a total of 2,000 grams of gold from its operations in Peru and/or Suriname. · 20,000,000 shares of Class A Common Stock shall be issued upon the Company recovering a total of 2,500 grams of gold from its operations in Peru and/or Suriname. · 50,000,000 shares of Class A Common Stock shall be issued upon the Company recovering a total of 10,000 grams of gold from its operations in Peru and/or Suriname. · 50,000,000 shares of Class A Common Stock shall be issued upon the Company recovering a total of 20,000 grams of gold from its operations in Peru and/or Suriname. · 5,000,000 shares of Class A Common Stock shall be issued upon the Company executing the environmental impact study for its mining property Gorilla. · 5,000,000 shares of Class A Common Stock shall be issued upon the Company executing the environmental impact study for its mining property Graystone 2. · 5,000,000 shares of Class A Common Stock shall be issued upon the Company executing the environmental impact study for its mining property Gorilla. · 1,500,000 shares of Class A Common Stock shall be issued upon the Company on January 16, 2013 for satisfying the initial requirements under the LOI/MOU for the Suriname joint venture. (b) The Company has satisfied the initial terms of the LOI/MOU for its Suriname joint venture project and the Company has closed on the transaction. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 16, 2013The Graystone Company, Inc. By: /s/ Joseph Mezey Name: Joseph Mezey Title: CFO
